PER CURIAM:
Claimant herein seeks payment of the sum of $3,856.47 for typesetting the West Virginia Tax Book for the respondent.
Respondent’s Answer admits the allegations of the Notice of Claim, and states that payment was not made because statutory purchasing procedures were not followed.
From the evidence, the Court believes that a misunderstanding regarding purchasing procedures existed between the parties; that, nevertheless, the work was performed satisfactorily; and that sufficient funds remained in the respondent’s account for the proper fiscal year from which the obligation could have been paid.
Accordingly, an award is hereby made to the claimant in the amount requested.
Award of $3,856.47.